350 F.2d 296
Lawrence C. POPE, Appellant,v.Loren E. DAGGETT and A. D. Lavoie et al., Appellees.
No. 8159.
United States Court of Appeals Tenth Circuit.
August 12, 1965.
Rehearing Denied September 16, 1965.

James A. Clark, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U. S. Atty. (Newell A. George, U. S. Atty., was with him on the brief), for appellees.
Before PHILLIPS, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appellant Pope, an inmate of Leavenworth penitentiary serving a 25-year sentence imposed by the United States District Court for the Western District of Texas, brought this action against prison officials for a declaratory judgment and injunctive relief to establish his right to mail a letter to the chief probation officer at San Antonio, Texas, relating to the preparation of a presentence report and the delivery of that report to the sentencing judge. The district court sustained a motion to dismiss.


2
The letter sought information for use in a contemplated, but unfiled, motion under 28 U.S.C. § 2255. The appellee officials determined that the letter was unmailable under prison regulations. Although we see no harm in the letter and are doubtful of the wisdom of the denial of the mailing privilege, we do not have the power through the injunctive process to supervise the conduct of a federal penitentiary or its discipline.1 That power lies in the Attorney General and the Bureau of Prisons.2 Control over a prisoner's mail is basically an administrative function.3 The action taken here does not violate any constitutional right of the prisoner. If the information sought by the prisoner is available, means exist to obtain it in a § 2255 application.


3
Affirmed.



Notes:


1
 Dayton v. Hunter, 10 Cir., 176 F.2d 108, 109, certiorari denied 338 U.S. 888, 70 S. Ct. 184, 94 L. Ed. 545


2
 18 U.S.C. §§ 4001 and 4042. See Carter v. United States, 10 Cir., 333 F.2d 354, 355


3
 Ortega v. Ragen, 7 Cir., 216 F.2d 561, 562